        Case 3:21-cv-00082-SI Document 16 Filed 03/11/21 Page 1 of 1




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
 3   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 4   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 5   Attorneys for Plaintiff
 6
 7                             UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA

 9   SCOTT JOHNSON,                                             Case: 3:21-CV-00082-SI
10              Plaintiff,                                      Plaintiff’s Notice of Voluntary
                                                                Dismissal With Prejudice
11       v.
12
     GARY C. BURTON; DIAMOND                                    Fed. R. Civ. P. 41(a)(1)(A)(i)
13   LAUNDRY AND CLEANERS, INC., a
     California Corporation; and Does 1- 10,
14
                Defendants.
15
16
17            PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
18   voluntarily dismisses the above captioned action with prejudice pursuant to
19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
20            Defendants Gary C. Burton and Diamond Laundry And Cleaners,
21   INC., a California Corporation; have neither answered Plaintiff’s Complaint,
22   nor filed a motion for summary judgment. Accordingly, this matter may be
23   dismissed without an Order of the Court.
24
25   Dated: March 11, 2021                  CENTER FOR DISABILITY ACCESS
26
                                            By:     /s/Amanda Seabock
27                                                  Amanda Seabock
                                                    Attorney for Plaintiff
28


                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
